        Case 3:19-cv-07651-EMC Document 198 Filed 08/28/20 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                  UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12

13 INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC

14                   Plaintiffs,                   STIPULATION AND [PROPOSED]
                                                   ORDER CONTINUING CASE
15              v.                                 MANAGEMENT CONFERENCE

16 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC, UNILOC
17 2017 LLC, UNILOC USA, INC., UNILOC
   LUXEMBOURG S.A.R.L., VLSI
18 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., IXI IP, LLC,
19 and SEVEN NETWORKS, LLC,

20                   Defendants.

21

22

23

24

25

26

27

28
                                                            STIPULATION AND [PROPOSED] ORDER CONTINUING
                                                                          CASE MANAGEMENT CONFERENCE
                                                                                  Case No. 3:19-cv-07651-EMC
     10870778
        Case 3:19-cv-07651-EMC Document 198 Filed 08/28/20 Page 2 of 6



 1              Pursuant to Civil Local Rule 7-12 and the Court’s Case Management Conference Order,

 2 (Dkt. No. 52), plaintiffs Intel Corporation and Apple Inc. (collectively, “Plaintiffs”) and

 3 defendants Fortress Investment Group LLC, Fortress Credit Co. LLC, Uniloc 2017 LLC, Uniloc

 4 USA, Inc., Uniloc Luxembourg S.a.r.l., VLSI Technology LLC, Inventergy Global, Inc., INVT

 5 SPE LLC, IXI IP, LLC, and Seven Networks, LLC (collectively, “Defendants”) hereby request

 6 and stipulate, subject to Court approval, as follows:

 7              WHEREAS, during the June 18, 2020 hearing on Defendants’ Joint Motion to Dismiss and

 8 Strike, the Court set a further Case Management Conference for September 17, 2020 (Dkt. 181);

 9              WHEREAS, Plaintiffs subsequently filed an amended complaint on August 4, 2020 (Dkt.

10 192);

11              WHEREAS, pursuant to a Court-approved stipulation, Defendants’ responses to the

12 amended complaint are due September 15, 2020, and if Defendants respond by way of motions,

13 the Court has authorized an extended briefing schedule and set a hearing for December 17, 2020 at

14 1:30 p.m. (Dkt. 196);

15              WHEREAS, the parties hereby request and stipulate, subject to Court approval, that the

16 Further Case Management Conference in this matter be rescheduled from September 17, 2020 at

17 10:30 a.m. to December 17, 2020 at 1:30 p.m.;

18              WHEREAS, there is good cause for this request because the hearing on the potential

19 motions to dismiss and strike may inform several of the issues that may be addressed at the Case

20 Management Conference;

21              IT IS HEREBY STIPULATED AND AGREED by and between the parties, subject to

22 Court approval, that the Case Management Conference, currently set for September 17, 2020 at

23 10:30 a.m., shall be continued to December 17, 2020 at 1:30 p.m.

24 IT IS SO STIPULATED.

25 //

26 //

27 //

28
                                                                     STIPULATION AND [PROPOSED] ORDER CONTINUING
                                                                                   CASE MANAGEMENT CONFERENCE
                                                                                           Case No. 3:19-cv-07651-EMC
     10870778                                          -1-
        Case 3:19-cv-07651-EMC Document 198 Filed 08/28/20 Page 3 of 6



 1 Dated: August 28, 2020                        Respectfully submitted,

 2

 3
      By: /s/ A. Matthew Ashley                     By: /s/ Mark D. Selwyn
 4
         A. Matthew Ashley                             Mark D. Selwyn (SBN 244180)
 5       Counsel for Defendants                        mark.selwyn@wilmerhale.com
         FORTRESS INVESTMENT GROUP                     WILMER CUTLER PICKERING
 6       LLC, FORTRESS CREDIT CO. LLC,                    HALE AND DORR LLP
         VLSI TECHNOLOGY LLC                           950 Page Mill Road
 7                                                     Palo Alto, CA 94304
                                                       Telephone: +1 650 858 6000
 8         /s/ Christopher A. Seidl                    Facsimile: +1 650 858 6100
           Christopher A. Seidl (pro hac vice)
 9         CSeidl@RobinsKaplan.com                       William F. Lee (pro hac vice)
           ROBINS KAPLAN LLP                             william.lee@wilmerhale.com
10         800 LaSalle Avenue, Suite 2800                Joseph J. Mueller (pro hac vice)
           Minneapolis, MN 55402                         joseph.mueller@wilmerhale.com
11         Telephone: 612 349 8468                       Timothy Syrett (pro hac vice)
           Facsimile: 612 339-4181                       timothy.syrett@wilmerhale.com
12         Counsel for Defendants                        WILMER CUTLER PICKERING
           INVT SPE LLC                                    HALE AND DORR LLP
13         INVENTERGY GLOBAL, INC.                       60 State Street
                                                         Boston, MA 02109
14                                                       Telephone: +1 617 526 6000
           /s/ Jason D. Cassady                          Facsimile: +1 617 526 5000
15         Jason D. Cassady (pro hac vice)
           jcassady@caldwellcc.com                       Leon B. Greenfield (pro hac vice)
16         CALDWELL CASSADY & CURRY                      leon.greenfield@wilmerhale.com
           2121 N. Pearl Street, Suite 1200              Amanda L. Major (pro hac vice)
17         Dallas, TX 75201                              amanda.major@wilmerhale.com
           Telephone: 214 888-4841                       WILMER CUTLER PICKERING
18         Facsimile: 214-888-4849                         HALE AND DORR LLP
           Counsel for Defendant                         1875 Pennsylvania Avenue, N.W.
19         IXI IP, LLC                                   Washington, DC 20006
                                                         Telephone: +1 202 663 6000
20                                                       Facsimile: +1 202 663 6363
           /s/ James J. Foster
21         James J. Foster                               Attorneys for Plaintiffs
           jfoster@princelobel.com                       INTEL CORPORATION and APPLE INC.
22         PRINCE LOBEL TYE LLP
           One International Place, Suite 3700
23         Boston, MA 02110
           Telephone: 617 456-8022
24         Facsimile: 617 456-8100
           Counsel for Defendant
25         UNILOC 2017 LLC
           //
26         //
           //
27         //
           //
28

                                                                  STIPULATION AND [PROPOSED] ORDER CONTINUING
                                                                                CASE MANAGEMENT CONFERENCE
     10870778                                      -2-                                  Case No. 3:19-cv-07651-EMC
        Case 3:19-cv-07651-EMC Document 198 Filed 08/28/20 Page 4 of 6



 1         /s/ Daniel. R. Shulman
           Daniel R. Shulman (pro hac vice)
 2         dan@shulmanbuske.com
           SHULMAN & BUSKE PLLC
 3         126 North Third Street, Suite 402
           Minneapolis, MN 55401
 4         Telephone: 612 870 7410
           Counsel for Defendants
 5         UNILOC LUXEMBOURG S.A.R.L.
           UNILOC USA, INC
 6

 7         /s/ Dean C. Eyler
           Dean C. Eyler (pro hac vice)
 8         dean.eyler@lathropgpm.com
           LATHROP GPM LLP
 9         500 IDS Center
           80 South 8th Street
10         Minneapolis, MN 55402
           Telephone: 612 632-3335
11         Facsimile: 612 632-4000
           Counsel for Defendants
12         UNILOC LUXEMBOURG S.A.R.L.
           UNILOC USA, INC
13

14         /s/ Samuel F. Baxter
           Samuel F. Baxter (pro hac vice)
15         sbaxter@mckoolsmith.com
           John Briody (pro hac vice)
16         jbriody@mckoolsmith.com
           MCKOOL SMITH
17         104 East Houston, Suite 100
           Marshall, TX 75670
18         Telephone: 903 923-9001
           Facsimile: 903 923-9099
19
           One Manhattan West
20         395 9th Avenue, 50th Floor
           New York, NY 10001-8603
21         Telephone: 212.402.9438
           Counsel for Defendant
22         SEVEN NETWORKS, LLC

23

24

25

26

27

28

                                                      STIPULATION AND [PROPOSED] ORDER CONTINUING
                                                                    CASE MANAGEMENT CONFERENCE
     10870778                                  -3-                          Case No. 3:19-cv-07651-EMC
        Case 3:19-cv-07651-EMC Document 198 Filed 08/28/20 Page 5 of 6



 1                                                   ORDER

 2              Pursuant to stipulation, IT IS SO ORDERED.

 3

 4 DATED:                                         ___________________________________
                                                        The Honorable Edward M. Chen
 5                                                      United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               STIPULATION AND [PROPOSED] ORDER CONTINUING
                                                                             CASE MANAGEMENT CONFERENCE
                                                                                     Case No. 3:19-cv-07651-EMC
     10870778                                       -4-
        Case 3:19-cv-07651-EMC Document 198 Filed 08/28/20 Page 6 of 6



 1                                          ECF ATTESTATION

 2              I, Olivia Lauren Weber, am the ECF user whose ID and password are being used to file

 3 this STIPULATION AND [PROPOSED] ORDER CONTINUING CASE MANAGEMENT

 4 CONFERENCE. I hereby attest that I received authorization to insert the signatures indicated by a

 5 conformed signature (/s/) within this e-filed document.

 6

 7

 8                                                     By: /s/ Olivia Lauren Weber
                                                                Olivia Lauren Weber
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                    STIPULATION AND [PROPOSED] ORDER CONTINUING
                                                                                  CASE MANAGEMENT CONFERENCE
     10870778                                         -5-                                 Case No. 3:19-cv-07651-EMC
